Exhibit 10.45
 
 
JOINDER AGREEMENT

 
This JOINDER AGREEMENT ("Joinder Agreement") is executed and delivered as of May
11, 2011, by EXCALIBUR ENTERPRISES, LTD., a Nevada corporation (the "Joining
Party"), and delivered to PLATINUM LONG TERM GROWTH VII, LLC, a Delaware limited
liability company (the "Lender"), as lender under that certain Letter Loan
Agreement dated June 19, 2007 by and between VISTAGEN THERAPEUTICS, INC., a
California corporation (the "Borrower"), and the Lender (as amended, restated,
supplemented or otherwise modified, the "Loan Agreement"). Capitalized terms
used herein but not defined herein shall have the meanings assigned to such
terms in the Loan Agreement.

 
RECITALS

 
WHEREAS, the Borrower has requested the Lender's consent to certain
transactions, including consummation of a merger with a wholly-owned subsidiary
of the Joining Party, pursuant to which the shares of common stock of the
Borrower will be exchanged for shares of the Joining Party, and the Borrower
will become a wholly-owned subsidiary of the Joining Party (the "Merger");


 
WHEREAS, it is a condition precedent to such consent that the Joining Party
become jointly and severally liable to the Lender for all obligations and
indebtedness of the Borrower to the Lender under that certain Amended and
Restated Senior Convertible Promissory Bridge Note (the "Note") from the
Borrower to the Lender issued on or about May 5, 2011 in the original principal
amount of Four Million Dollars ($4,000,000); and


 
WHEREAS, to induce the Lender to consent to the Merger, the Joining Party is
willing to become jointly and severally liable to the Lender with respect to the
obligations of the Borrower to the Lender.


 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:



 
-1-

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
1. JOINDER. By this Joinder Agreement, the Joining Party hereby assumes, on a
joint and several basis, all obligations and indebtedness of the Borrower to the
Lender now existing or hereafter arising under the Loan Agreement, the Note and
the common stock purchase warrants issued to the Lender by the Borrower
(collectively, the "Transaction Documents"). Upon request by the Lender, the
Joining Party shall promptly endorse the Note to confirm such obligation. This
Joinder Agreement shall not release any party from any obligations to be
performed by such party under and pursuant to any Transaction Document.
 
2. FURTHER
ASSURANCES.                                                                The
Joining Party agrees to execute
 
and deliver such other instruments and documents and take such other actions, as
the
 
Lender may reasonably request, in connection with the transactions contemplated
by this Joinder Agreement.


           3.       GOVERNING
LAW.                                                                THIS JOINDER
AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION UNDER, AND SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE
OF NEW YORK, WITHOUT REGARD TO ITS CHOICE OF LAW PROVISIONS.
 
[Signature Page Follows]

 
-2-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
duly executed and delivered as of the date first above written.


 
JOINING PARTY:


 
EXCALIBUR ENTERPRISES, LTD.
 
By:    /s/Stephanie Y. Jones
Name: Stephanie Y. Jones Title: Duly authorized agent
 
 
ACKNOWLEDGED AND AGREED: BORROWER:
VISTAGEN THERAPEUTICS, INC.
 
By:    /s/Shawn K. Singh
Name: Shawn K. Singh Title: Duly authorized agent




 
LENDER:


 
PLATINUM LONG TERM GROWTH VII, LLC


 
By:     /s/Joan Janczewski
Name: Joan Janczewski Title:   Duly Authorized Agent





